Citation Nr: 0126176	
Decision Date: 11/08/01    Archive Date: 11/20/01

DOCKET NO.  94-23 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Michael Owens, Associate Counsel 


INTRODUCTION

The appellant served on active duty from November 1951 to 
June 1955.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1994, rating decision issued by the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO) which determined the appellant had not 
submitted new and material evidence to reopen a previously 
denied claim for a hearing disability.

In September 1996, the Board reopened the claim on the basis 
that a change in the regulation pertaining to hearing loss 
constituted new and material evidence, and remanded the 
matter to the RO for additional development.  The RO has 
returned the case to the Board for further appellate action.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been obtained.

2.  The appellant has a bilateral hearing loss related to his 
period of active service.


CONCLUSION OF LAW

The appellant has bilateral hearing loss that has its origins 
in the appellant's active service.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5100 et seq. (West 1991 & Supp. 2001), 38 C.F.R. 
§§ 3.303, 3.385 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the criteria for a service-connected 
disability for a bilateral hearing disorder have been met.

Service connection may be established for a disability 
resulting from disease or injury incurred in, or activated 
by, active service.  38 U.S.C.A. § 1110, 1131 (West 1991, 
Supp. 2001).  

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2001).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. §  3.303(b).  In addition, service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Audiological test results of pure tone thresholds, in 
decibels, of record include:






hert
z








righ
t




left


date
500
1000
2000
3000
4000
500
1000
2000
3000
4000
10/6
1
15
10
15
--
45
10
5
10
--
35
9/94
35
50
80
--
75
55
40
75
--
80
9/96
20
35
75
--
70
25
35
85
--
85
2/97
30
40
75
80
70
20
40
80
90
75
12/0
0
30
40
75
80
70
20
40
80
90
80

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; or the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2001).  This iteration of the regulation 
was effective from December 27, 1994; however, it was not a 
substantive change from the previous regulation, which was 
effective in 1990. The Board, therefore, concludes that 
neither the current nor the previous version of the 
regulation is more favorable to the veteran.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991) (when there has 
been a change in an applicable stature or regulation after a 
claim has been filed but before a final decision has been 
rendered, VA must apply the version of the statute or 
regulation which is most favorable to the claimant, unless 
Congress has expressly provided otherwise or has authorized 
VA to provide otherwise and VA has done so). 

The Board further concludes that application of the current 
version of the regulation is not prejudicial to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the 
Board addresses in its decision a question that had not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument on that question and an opportunity to submit 
such evidence and argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby). 

The puretone audiometric test results from 1961 meet the 
regulatory criteria for hearing loss disability in the right 
ear, but not the left ear.  Subsequent test results, however, 
meet the regulatory criteria for hearing loss disability in 
both ears.

As the appellant has demonstrated a hearing disability, the 
Board must determine whether the claimed disabilities were 
incurred in military service.  The appellant's service 
records indicate combat service, and the appellant contends 
that during his service he was exposed to a substantial 
amount of noise trauma to include a machine gun explosion.  

The December 2000 VA examination report indicates that the 
veteran's claims file, including the service medical records, 
was reviewed.  The report contains the following opinion:

[A]udio evaluation of 10/18/61 revealed 
mild hearing loss at 4000 which is 
consistent with acoustic trauma.  Further 
deterioration of hearing as seen in the 
2/24/97 and the above audiograms can not 
be explained on the basis of continuous 
acoustic trauma, which is not the case of 
this man, who after discharge allegedly 
worked as bus dispatcher for the PR Bus 
Authority where noise exposure is not 
high.  In the absence of continuous 
acoustic trauma we can not specify with 
the available evidence what is the 
etiology of the present mild to moderate 
hearing loss (hereditary?, drug induced?, 
etc.)

While this opinion is clear to the extent that it attributes 
the hearing loss at 4000 hertz, shown in 1961, as due to the 
acoustic trauma sustained during the veteran's active 
military service, it is less clear as to the current hearing 
loss.  Nonetheless, the record does not contain either a 
medical opinion contrary to the veteran's claim nor evidence 
of a different etiology for the hearing loss, other than the 
in-service acoustic trauma. 

The Board is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  In this case, the Board concludes that the 
evidence is in relative equipoise as to the question of the 
cause of the veteran's current hearing loss.  That is, it is 
as least as likely as not that the current hearing loss is 
related to the in-service acoustic trauma.  Consequently, the 
Board concludes that the evidence supports the grant of 
service connection for bilateral hearing loss disability.

II.  Veterans Claims Assistance Act of 2000

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000.  
38 U.S.C.A. §§ 5100, et. seq. (West 1991 & Supp. 2001).  
Among other things, this law includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  With few 
exceptions, this law is applicable to all claims filed on or 
after the date of enactment, or filed before the date of 
enactment and not yet final as of that date.  In this case, 
the Board concludes that VA's duties with respect to the 
appellant's claim have been fulfilled.

The law essentially provides that VA has a duty to notify the 
appellant and his representative of any information and 
evidence needed to substantiate and complete a claim.  The 
Board finds that the VA has met its duty to advise and notify 
the appellant in this case.  Specifically, the appellant was 
advised and notified of the evidence necessary to establish 
service connection in the Statement of the Case (SOC), and 
the Supplemental Statements of the Case (SSOC).

The Board finds that the discussions in the rating decisions 
and the SOC, SSOC and RO letters sent to the appellant in 
effect informed him of the information and evidence that 
would needed to substantiate his claim and complied with VA's 
notification requirements.  See 38 U.S.C. §§ 5100 et. seq.

Additionally, the law provides that VA has a duty to assist 
the appellant and his representative to obtain any 
information and evidence needed to substantiate and complete 
a claim.  Here, the Board finds that the VA has met its duty 
to assist the appellant in this case.  Specifically, the 
appellant has received treatment from the VAMC throughout the 
pendency of this appeal.  Additionally, VA has provided the 
appellant with multiple diagnostic examinations.  The Board 
is satisfied that all relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained and that no further assistance is required to comply 
with the duty to assist mandated by the Veterans Claims 
Assistance Act of 2000.

In addition, the Board is satisfied that all relevant facts 
with respect to the appellant's claim for service connection 
for his impaired hearing have been properly developed and 
that no useful purpose would be served by remanding said 
issue with directions to provide further assistance to the 
appellant.  Thus, the Board concludes that the evidence is 
sufficient for reaching a fair and well-reasoned decision 
with respect to the issue on appeal, and that the duty to 
assist appellant has been satisfied.  38 U.S.C. §§ 5100 et 
seq.


ORDER

Service connection for a bilateral hearing loss is granted.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

